
	
		I
		111th CONGRESS
		2d Session
		H. R. 4637
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount allowed as a deduction for start-up expenditures, to provide a
		  standard home office deduction, to increase the amount allowed as a deduction
		  for meals and entertainment expenses of small businesses, and to extend bonus
		  depreciation, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Help Small Businesses Start and
			 Grow Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Tax Relief
					Sec. 101. Increase in amount allowed as deduction for start-up
				expenditures.
					Sec. 102. Standard deduction for business use of
				home.
					Sec. 103. Increased meals and entertainment expense deduction
				for small businesses.
					Sec. 104. Two-year extension of bonus depreciation.
					Title II—Small Business Loans
					Sec. 202. Small business direct lending program.
				
			ITax
			 Relief
			101.Increase in
			 amount allowed as deduction for start-up expenditures
				(a)In
			 generalSubsection (b) of section 195 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
					
						(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2009, 2010, or 2011, paragraph (1)(A)(ii) shall be applied—
							(A)by substituting
				$50,000 for $5,000, and
							(B)by substituting
				$75,000 for
				$50,000.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after the date of the enactment of this Act.
				102.Standard
			 deduction for business use of home
				(a)In
			 GeneralSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to disallowance of certain expenses in connection with
			 business use of home, rental of vacation homes, etc.) is amended by adding at
			 the end the following new paragraph:
					
						(7)Standard home
				office deduction
							(A)In
				generalIn the case of an individual that is allowed a deduction
				for the use of a home office because of a use described in paragraphs (1), (2),
				or (4) of this subsection, notwithstanding the limitations of paragraph (5), if
				such individual elects the application of this paragraph for the taxable year,
				such individual shall be allowed a deduction equal to the standard home office
				deduction for the taxable year in lieu of the deductions otherwise allowable
				under this chapter for such taxable year by reason of being attributed to such
				use.
							(B)Standard home
				office deduction amountFor purposes of this paragraph, the
				standard home office deduction is the lesser of—
								(i)$2,500, or
								(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
								(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2010, the dollar amount in subparagraph (B)(i) shall be
				increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				2009 for 1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				103.Increased meals
			 and entertainment expense deduction for small businesses
				(a)In
			 generalSubsection (n) of section 274 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(4)Increased
				percentage for small business expenses
							(A)In
				generalIn the case of
				expenses or items described in paragraph (1) paid or incurred by the taxpayer
				in carrying on an eligible trade or business, such paragraph shall be applied
				by substituting 80 percent for 50 percent.
							(B)Eligible trade
				or business
								(i)In
				generalFor purposes of
				subparagraph (A), the term eligible trade or business means,
				with respect to any taxable year, a trade or business (whether or not
				incorporated) which employed an average of less than 50 employees on business
				days during the taxable year.
								(ii)Controlled
				groupsFor purposes of clause
				(i), all persons treated as a single employer under subsection (b), (c), (m),
				or (o) of section 414 shall be treated as a single
				employer.
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses paid or incurred after the date of the
			 enactment of this Act.
				104.Two-year
			 extension of bonus depreciation
				(a)In
			 generalParagraph (2) of section 168(k) is amended—
					(1)by striking
			 January 1, 2011 and inserting January 1, 2014,
			 and
					(2)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2013.
					(b)Conforming
			 amendments
					(1)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2010 and inserting January 1, 2013.
					(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2010 and inserting pre-January 1, 2013.
					(3)Paragraph (5) of
			 section 168(l) is amended by striking subparagraph (B), by adding
			 and at the end of subparagraph (A), and by redesignating
			 subparagraph (C) as subparagraph (B).
					(4)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking clause (ii), by adding
			 and at the end of clause (i), and by redesignating clause (iii)
			 as clause (ii).
					(5)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2010 and inserting January 1, 2013.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2009.
				IISmall Business
			 Loans
			202.Small business
			 direct lending program
				(a)EstablishmentThe Administrator of the Small Business
			 Administration shall establish and carry out a program under which the
			 Administrator is authorized to make loans directly to eligible small business
			 concerns (in this section referred to as the program).
				(b)AdministrationExcept
			 as otherwise provided under this section and to the extent practicable, the
			 Administrator of the Small Business Administration shall carry out the
			 program—
					(1)using the
			 administrative resources of the Small Business Administration; and
					(2)in a manner
			 similar to the loan program under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)).
					(c)Use of loan
			 fundsAmounts from a loan made under the program may be used by a
			 small business concern for the operation or expansion of such concern or for
			 any other purpose allowed under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)).
				(d)Loan
			 amountThe maximum amount of a loan made under the program shall
			 be $1,500,000.
				(e)Loan
			 termThe maximum term for
			 repayment of a loan made under the program shall be 25 years.
				(f)Loan interest
			 rateThe interest rate with respect to a loan made under the
			 program shall be the prime rate (as determined by the Administrator of the
			 Small Business Administration).
				(g)Accountability
					(1)SBA
			 reportsNot later than 30
			 days after the date of enactment of this Act and every month thereafter, the
			 Administrator of the Small Business Administration shall submit to the
			 Committee on Small Business of the House of Representatives and the Committee
			 on Small Business and Entrepreneurship of the Senate a report
			 describing—
						(A)the number of
			 loans made under the program;
						(B)the amounts of
			 loans made under the program;
						(C)the uses of loans
			 made under the program;
						(D)repayment progress with respect to loans
			 made under the program;
						(E)the default rate
			 with respect to loans made under the program; and
						(F)other relevant
			 information with respect to the program.
						(2)GAO
			 reports
						(A)ReviewThe Comptroller General of the United
			 States shall conduct a review of the program to evaluate the effectiveness of
			 the program and identify any waste or abuse relating to the program.
						(B)ReportsNot later than 90 days after the date of
			 enactment of this Act and quarterly thereafter, the Comptroller General shall
			 submit to the Committee on Small Business of the House of Representatives and
			 the Committee on Small Business and Entrepreneurship of the Senate a report
			 describing the results of the review conducted under subparagraph (A).
						(h)DefinitionsIn
			 this section, the following definitions apply:
					(1)Eligible small
			 business concernThe term eligible small business
			 concern means a small business concern that the Administrator of the
			 Small Business Administration determines—
						(A)is economically
			 healthy;
						(B)has good credit;
			 and
						(C)is unable to obtain a loan on reasonable
			 terms from a non-Federal source (which may be demonstrated with respect to a
			 small business concern by evidence that a lender discontinued a line of credit
			 of such concern notwithstanding the good credit of such concern).
						(2)Small business
			 concernThe term small business concern has the
			 meaning given such term under section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)).
					(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator of the Small Business
			 Administration $10,000,000,000 to carry out the program, including the hiring
			 of necessary personnel.
				(j)TerminationThe
			 program shall terminate on the date that is 2 years after the date of enactment
			 of this Act.
				
